Citation Nr: 0033554	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  97-17 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
December 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, which denied the veteran's claim seeking 
entitlement to service connection for PTSD.

The veteran was scheduled for a hearing before a member of 
the Board in June 1999.  However, a notation was made in the 
claims folder that the veteran failed to report for such 
hearing.  

The veteran's claim was before the Board in July 1999, at 
which time it was remanded for additional development.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

As pointed out in the introduction, the veteran's claim was 
before the Board in July 1999.  At that time, the veteran's 
claim was remanded so that his reported stressor of being 
subjected to a rocket attack at Camp Eagle within five days 
of arriving in Vietnam in June 1970 could be verified.  Since 
that time, the United States Armed Services Center for 
Research of Unit Records (USASCRUR) verified through lessons 
learned documents of the 101st Airborne Division that there 
were two rocket attacks at Camp Eagle on June 26, 1970.  In 
an April 2000 statement, T. Y. stated that he was in the 
101st Airborne Division during the rocket attacks in June 
1970, and that he saw the veteran at Camp Eagle during the 
rocket attacks.  

In its July 1999 remand, the Board pointed out that the 
veteran's DA Form 20 showed that he served in Vietnam from 
June 16, 1970, to December 7, 1970, and that the organization 
that the veteran served in effective July 22, 1970, was HHB, 
1st Battalion, Field Artillery.  It was also pointed out that 
there was a gap from June 16, 1970, to July 22, 1970, during 
which time it was not clear to which organization the veteran 
belonged.  

The Board wrote that it was crucial that it be determined to 
which organization the veteran belonged from June 16, 1970, 
to July 22, 1970.  However, the RO did not determine to which 
organization the veteran belonged.  Instead, the RO assumed 
that the veteran belonged to Battery B, 1st Battalion, 83rd 
Field Artillery, beginning on June 16, 1970.  They relied on 
a history of the 1st Battalion, 83rd Field Artillery, which 
showed that Battery B was not at Camp Eagle on June 27, 1970.

It has already been confirmed that there were rocket attacks 
at Camp Eagle on June 26, 1970.  As pointed out, it is 
crucial to determine to which organization the veteran 
belonged from June 16, 1970, to July 22, 1970.  Accordingly, 
the RO should request the morning reports for the HHB, 1st 
Battalion, 83rd Field Artillery for the time period from June 
16, 1970, to July 22, 1970, from the National Archives and 
Records Administration to see if the veteran belonged to this 
unit during this time period.  

It is noted that when the RO wrote to the USASCRUR for 
verification of stressors, the USASCRUR submitted a unit 
history of the 1st Battalion, 83rd Artillery for the time 
period in question.  However, they did not submit any 
operational report-lessons learned documents from the 1st 
Battalion, 83rd Artillery for the time period in question.  
Accordingly, when the veteran's case is remanded, the RO 
should request that the USASCRUR submit any relevant 
documents to include operational report-lessons learned 
documents from the 1st Battalion, 83rd Artillery for the time 
period from June 16, 1970, to July 22, 1970.

The USASCRUR should also submit as much information about 
Camp Eagle as possible.  Information that would be 
particularly helpful would be information regarding its 
location, its size, its purpose, as well as what Army units 
were stationed there on June 26, 1970.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is also 
required to assure compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107). 

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's 
psychiatric disorder that have not 
already been associated with the claims 
folder.

2.  The RO should request morning reports 
(DA Form 1) for HHB, 1st Battalion, 83rd 
Field Artillery from June 16, 1970, to 
July 22, 1970.  The RO should directly 
request them from the Director, National 
Archives and Records Administration 
(NARA), Attn: NCPMA-O, 9700 Page 
Boulevard, St. Louis, Missouri 63132.  

3.  Using all information that can be 
obtained from the veteran and the morning 
reports, the RO should prepare and send a 
summary of the known details of the 
alleged stressor regarding the rocket 
attacks at Camp Eagle on June 26, 1970, 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, VA  22150.  The 
RO should forward to the USASCRUR the 
veteran's DD-214 Form and DA-20 Form.  
USASCRUR should provide any relevant 
documents regarding HHB, 1st Battalion, 
83rd Field Artillery for June 1970.  In 
particular, USASCRUR should provide 
operational reports-lessons learned 
documents for the time period in 
question.  

USASCRUR should also provide as much 
information as possible regarding Camp 
Eagle.  Information that would be 
particularly helpful would be information 
regarding its location, size, purpose, as 
well as what Army units were stationed 
there on June 26, 1970.
Any response received from USASCRUR 
should be made part of the record.

4.  Following the completion of the 
preceding steps, the RO must make 
determinations, based upon review of the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service and, if so, the 
identity or nature of each specific 
stressor or stressor in service.  In any 
event, the RO must specify 
exactly which stressor or stressors in 
service, if any, it has determined are 
established by the evidence of record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record. 

5.  If, the RO determines that the 
evidence of record establishes the 
existence of a stressor or stressors in 
service, the RO should then arrange for 
the veteran to be examined by a VA 
psychiatrist in order to determine the 
diagnoses of all psychiatric disorders 
that are currently present.  The RO must 
specify for the examiner the stressor or 
stressors to which it has determined that 
the veteran was exposed to in service, 
and the examiner must be instructed to 
consider only those events in determining 
whether the veteran currently has PTSD.  
The examination report should reflect 
review by the examiner of all pertinent 
information in the claims folder.  If 
PTSD is currently present, the examiner 
should specify (1) whether each stressor 
specified by the RO was of sufficient 
gravity to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
a diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and the 
stressor or stressors in service whose 
existence has been established by the RO.  
The examination report should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, including psychological testing 
and evaluation, should be accomplished as 
part of this examination.  Copies of the 
contents of the claims folder and a copy 
of this REMAND must be made available to 
the examiner for their review in 
conjunction with the examination.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  The RO should then review the record 
in order to ensure that all of the above 
actions have been completed.  When the RO 
is satisfied that the record is complete 
and the psychiatric examination, if 
appropriate, is adequate for rating 
purposes, the claim should be 
readjudicated by the RO under all 
applicable statutes and regulations, 
including 38 C.F.R. § 3.304(f) (2000). 

8.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim of entitlement 
to service connection for PTSD.  In the 
event that the claim on appeal is not 
resolved to the satisfaction of the 
veteran, he should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 



